Case 3:20-cv-00098-REP Document 227 Filed 04/30/20 Page 1 of 3 PageID# 4627



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 STEVES AND SONS, INC.,                            )
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )       Civil Action No. 3:20-CV-00098-REP
                                                   )
 JELD-WEN, INC.,                                   )
                                                   )
                       Defendant.                  )
                                                   )


                        NOTICE OF WITHDRAWAL OF APPEAL

       PLEASE TAKE NOTICE that JELD-WEN, Inc. (“JELD-WEN”), by counsel, has filed a

Joint Agreement of Dismissal of its appeal in this case (Fourth Circuit Case No. 20-1425).



       Dated: April 30, 2020                        Respectfully submitted,

                                                    JELD-WEN, Inc.

                                                    By counsel

                                                    /s/ Brian C. Riopelle
                                                    Brian C. Riopelle (VSB #36454)
                                                    McGuireWoods LLP
                                                    Gateway Plaza
                                                    800 East Canal Street
                                                    Richmond, VA 23219
                                                    (804) 775-1084 – Tel.
                                                    (804) 698-2150 – Fax
                                                    briopelle@mcguirewoods.com

                                                    Attorney for Defendant
Case 3:20-cv-00098-REP Document 227 Filed 04/30/20 Page 2 of 3 PageID# 4628



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty


                                                 2
Case 3:20-cv-00098-REP Document 227 Filed 04/30/20 Page 3 of 3 PageID# 4629



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       3
